PCIJ_A_16_SinoBelgianTreaty_BEL_CHN_1928-08-13_ORD_01_TL_00_FR.txt. ORDONNANCE

RENDUE A LA DATE DU 13 AOÛT 1928.

1928. QUATORZIÈME SESSION (ORDINAIRE)

Le 13 août.
Dossier E. c. IX. Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,
Lord FINLAY,
MM. LODER,
NYHOLM,
‘DE BUSTAMANTE, ? Juges,
ALTAMIRA,
ODA,
PESSOA,
BEICHMANN, Juge suppléant.

AFFAIRE RELATIVE A LA DENONCIATION DU TRAITÉE
SINO-BELGE DU 2 NOVEMBRE 1865

La Cour,

composée ainsi qu'il est dit ci-dessus,
après délibéré en Chambre du Conseil,
rend l’Ordonnance suivante :

La Cour permanente de Justice internationale,

Vu l'article 48 du Statut de la Cour;

Vu l'article 33 du Règlement de la Cour ;

Vu la Requête introductive d'instance datée du 25 novem-
bre 1926, déposée au Greffe de la Cour le 26 novembre 1926
au nom du Gouvernement belge et saisissant la Cour d’une
affaire relative à la dénonciation par le Gouvernement chinois
du Traité conclu le 2 novembre 1865 entre la Belgique et la
Chine ;

Vu les Ordonnances rendues par le Président de la Cour en
ladite affaire les 8 janvier et 15 f€vrier 1927 ;
5

Vu les Ordonnances rendues par la Cour les 18 juin 1927
et 21 février 1928 ;

Attendu que, par une décision du 14 décembre 1926, le
Président de la Cour avait, en vertu des pouvoirs que lui
confère l’article 33 du Règlement de la Cour, fixé comme suit
les délais pour la présentation des pièces de procédure en
l'affaire :

pour le Mémoire, par la Partie demanderesse,

le mercredi 5 janvier 1927;
pour le Contre-Mémoire, par la Partie défenderesse,

le mercredi 16 mars 1927;

pour la Réplique, par la Partie demanderesse,
\. le mercredi 6 avril 1927;

pour la Duplique, par la Partie défenderesse,
le mercredi 8 juin 1927;

Attendu que, par des communications en dates des 17 jan-
vier, 2 mai et 14 juin 1927, ainsi que du 20 février 1928,
adressées au Greffier de la Cour, l'agent du Gouvernement
belge, faisant valoir que les Gouvernements belge et chinois
avaient décidé d’un commun accord de rouvrir les négociations
ayant pour objet la conclusion d’un nouveau traité qui rem-
placerait le Traité de 1865, avait saisi la Cour de demandes
tendant à faire prolonger successivement le délai imparti au
Gouvernement chinois pour la présentation de son Contre-
Mémoire ; .

Que, d'autre part, dans ses communications des 2 mai et
14 juin 1927, l'agent du Gouvernement belge avait fait valoir
que les négociations en question, étant encore pendantes, ne
paraissaient pas devoir aboutir à un résultat définitif avant la
date fixée pour le dépôt du Contre-Mémoire du Gouvernement
chinois ;

Attendu que, par décisions du Président de la Cour prises
le 20 janvier et le 10 mai 1927, ainsi que par décisions de la
Cour prises le 18 juin 1927 et le 21 février 1928, il avait été
successivement fait droit aux demandes de prorogation des
délais présentées au nom du Gouvernement belge, demandes
qui semblaient destinées à répondre également à des vœux du
Gouvernement chinois, lequel ne s'était, en tout cas, pas |
opposé aux prorogations demandées ;
6

Attendu que la Cour, par son Ordonnance en date du
21 février 1928, avait décidé de fixer comme suit les délais
ultérieurs de la procédure en l'affaire entre la Belgique et la
Chine relative à l’abrogation par la Chine du Traité sino-belge
du 2 novembre 1865, savoir :

pour le Contre-Mémoire, par la Partie défenderesse,

le mercredi 15 août 1928;
pour la Réplique, par la Partie demanderesse,

le lundi rer octobre .1928 ;
pour la Duplique, par la Partie défenderesse,

le jeudi 15 novembre 1928;

Attendu que, par lettre adressée le 3 août 1928 au Greffier de
la Cour, l’agent du Gouvernement belge a sollicité une nouvelle
prorogation de six mois des délais ainsi fixés ;

Considérant que la prorogation demandée est présentée
comme étant souhaitée par le nouveau Gouvernement chinois
et comme justifiée par les événements qui se sont déroulés en
Chine ces derniers temps et qui n'ont pas été de nature à
faciliter les négociations en vue de la conclusion d'un nouveau
traité, négociations qui, entamées au début de 1927 avec le
Gouvernement alors établi à Pékin, devront maintenant se
poursuivre avec le nouveau Gouvernement (établi à Nankin)
dès que cela sera possible ;

Considérant que la Cour a pu se convaincre que d’après tne
déclaration émanant de la Légation de Chine à La Haye, le
‘Gouvernement actuel de Chine n'aurait pas d’objection à ce
que suite fût donnée à la nouvelle demande de prorogation
des délais formulée par l’agent du Gouvernement belge dans
sa communication du 3 août 1928;

Considérant que, dans ces conditions, il y a lieu de donner
suite à la demande dont il s’agit ;

La Cour

Décide, conformément aux dispositions de l’article 33 de son.
Règlement, de fixer comme suit les délais ultérieurs de la
procédure en l'affaire entre la Belgique et la Chine, relative à
la dénonciation par la Chine du Traité sino-belge du 2 novem-
bre 1865, savoir :
7

pour le Contre-Mémoire, par la Partie défenderesse,
le vendredi 15 février 1929;
. pour la Réplique, par la Partie demanderesse,
| le lundi rer avril 1929;
pour la Duplique, par la Partie défenderesse,
le mercredi 15 mai 1929.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le treize août mil neuf cent
vingt-huit, en quatre exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement de Chine, au Gouvernement
de Belgique et au Secrétaire général de la Société des Nations.

Le Président de la Cour:
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.
